Appeal from a decision of the Workers’ Compensation Board, filed May 3, 1979. The claimant contends that the board did not give sufficient weight to *703her medical expert’s testimony. The board stated: "After review, the Board finds on the basis of the probative medical evidence, that claimant did not sustain an occupational disease as a result of the nature of her job. Occupational disease has been defined as a disease which results from the nature of the employment, not those conditions brought about by the failure of the employer to furnish safe place to work, but condition to which all employees of a class are subject and which produce the disease as a natural incident of a particular occupation and attached to that occupation a hazard which distinguishes it from the usual run of occupation. The record establishes that the claimant did suffer anxiety state and pancreatitis but it does not substantiate a claim that it was causally related to claimant’s work.” Resolution of factual issues is for the board and its decision is supported by substantial evidence upon the record as a whole. Decision affirmed, without costs. Mahoney, P. J., Greenblott, Main, Mikoll and Herlihy, JJ., concur.